Citation Nr: 1732524	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, to include service in the Republic of Vietnam.  He is the recipient of a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).  The May 2006 rating decision, issued by the RO in St Petersburg, Florida, denied the Veteran's claims of service connection for a lumbar spine disability, cervical spine disability, and skin disorder.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.  The November 2011 rating decision, issued by the Montgomery RO, increased the rating for the Veteran's PTSD from 50 to 70 percent, effective June 13, 2011.  

The Board last considered this matter in June 2014, when it denied service connection for a skin disorder, and remanded the issues on appeal for development.  

The Board notes that in, March 2013, the Veteran submitted a claim for entitlement to a TDIU due to PTSD.  An April 2016 rating decision granted entitlement to a TDIU due to PTSD, effective June 13, 2011.  This was a full grant of the benefit sought, as it was retroactive to the date of the claim for a higher rating for PTSD.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's cervical spine disability, diagnosed as degenerative disc disease, is related to an in-service injury.

2.  The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability, diagnosed as degenerative disc disease, is related to an in-service injury.

3.  The weight of the evidence is against a finding that the Veteran's service-connected PTSD has resulted in total occupational and social impairment for any portion of the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate the claims on appeal in November 2006 and March 2006 (service connection for the cervical and lumbar spines), and September 2011 (increased rating for PTSD), prior to the initial adjudication of the respective claims.  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include private treatment records identified by the Veteran.  The Board further notes that a request for treatment records from the Social Security Administration produced a negative response in March 2015.

VA provided three VA mental health examinations, the most recent one in April 2015.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the Veteran's PTSD.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

Service Connection for Cervical and Lumbar Spine Disabilities

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A March 2006 VA examination shows diagnoses of degenerative disc disease of the cervical and lumbar spines.  The Veteran has reported a history of neck and low back pain since service, which he associates with having to continuously carry heavy backpacks in service.  See March 2006 VA examination.  As noted in the June 2014 Board decision, the Veteran participated in combat during service, and his reports of incurring neck and back pain from carrying heavy backpacks in service are consistent with the circumstances and conditions of combat.  Accordingly, the Board has found that the Veteran's lay statements are sufficient to establish the onset of his in-service injuries even though there is no official record.

In a December 2011 opinion, a VA examiner concluded that the Veteran's neck and low back disabilities were less likely than not related to service.  In support of this conclusion, the examiner noted that the Veteran had no complaints or treatment for a lumbar or cervical injury in service, he did not seek treatment for either his neck or his low back until 2005, 35 years after the Veteran was discharged from service.  The examiner further concluded that the Veteran's degenerative disc disease of his lumbar and cervical spine was most likely due to the effects of aging and/or a genetic predisposition to disc pathology.  In June 2014, the Board found that this opinion was inadequate, because it did not discuss the Veteran's lay reports of neck and low back pain since service.  A remand was issued to obtain an addendum opinion.

In an April 2016 addendum, the December 2011 examiner stated that she had reviewed the evidence suggested in the Board's remand and indicated that there was nothing in that evidence to change her December 2011 opinion.  With regard to the Veteran's reports of pain since service, the examiner indicated that pain is not a diagnosis, that complaints of pain are common in the general populations, and that the Veteran had had no treatment for, or a diagnosis of, a back disability until 2005.  She also noted that soft tissue injury, such as a strain, which is a common cause of complaints of back and neck pain, do not cause degenerative disc disease of the spine, adding that the Veteran's spine conditions were commensurate with his age.

In July 2017, the Veteran, through his attorney, submitted a private medical opinion (dated July 2017) from Dr. J.K.  Dr. J.K. noted that he had reviewed the entire record and opined that the Veteran's cervical and lumbar spine disabilities are as likely as not related to his in-service injury as a result of carrying heavy bags.  With regard to the cervical spine, the author indicated that the Veteran had developed cervical strain with resultant description consistent with cervical spondylosis and cervical radiculopathy.  With regard to the lumbar spine, the author stated that the Veteran's lumbar spine disability was consistent with lumbar spondylosis and lumbar radiculopathy.  The author noted that the Veteran reported a significant history of carrying 40 pound backpacks and a machine gun during combat service, as well as a history of having developed neck and back pain since that time.  The author further summarized and considered the Veteran's post-service work history (as reported by the Veteran to him in a June 2017 telephone interview).  

As shown above, there are conflicting medical opinions regarding the etiology of the Veteran's cervical and spine disabilities.  In this case the evidence is found to be in relative equipoise as to whether the current disabilities are related to service.  Indeed, all opinion providers had a familiarity with the salient facts involved, to include the Veteran's medical history and his reports of in-service activities such as heavy lifting.   Accordingly, the Board resolves doubt in favor of the Veteran and finds that service connection for degenerative disc disease of the cervical and lumbar spines is warranted.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

By way of history, a May 2006 rating decision granted service connection for PTSD, rated as 10 percent disabling.  In January 2008, the Veteran applied for a higher rating.  A June 2008 rating decision granted a higher rating of 30 percent.  Dissatisfied, the Veteran appealed this decision via an August 2008 notice of disagreement.  Thereafter, in March 2009, a Decision Review Officer granted a rating of 50 percent, but not higher.  See rating decision and statement of the case from March 2009.  The Veteran did not submit a substantive appeal.  Thus, the March 2009 rating decision became final.  Thereafter, in June 2011, the Veteran submitted a claim for an increased rating for PTSD.  A November 2011 rating decision granted a higher rating of 70 percent for the entire appeal period.  The Veteran appealed the assigned rating in a January 2012 notice of disagreement, thereby initiating the present appeal.  The Board will consider whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.  

As mentioned previously, the Veteran's PTSD has been rated as 70 percent disabling for the entire appeal period.  The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Therefore, for the maximum rating of 100 percent to be warranted, the evidence must show total occupational and social impairment.

As noted in the introduction, an April 2016 rating decision granted entitlement to a TDIU due to PTSD, for the entire appeal period.  In view of this, the Board concedes that the Veteran's PTSD results in total occupational impairment.  However, as discussed below, the evidence fails to show total social impairment.  

In an October 2011 statement, the Veteran reported that his PTSD symptoms included intrusive thoughts, depression, startle reaction, anxiety, night sweats, nightmares, and flashbacks.  

The Veteran underwent a VA examination in October 2011.  The examiner described the Veteran's social and occupational impairment as deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The examination report reflects that the Veteran lived with his wife of 41 years, had two grown children and four grandchildren, with whom he had a good relationship.  He also had friends from church, but had few other social contacts.  The Veteran reported that he did not go out much or liked to go shopping.  Activities included spending time in the woods and tinkering in the garage.  At the time, the Veteran was retired.  Regarding symptoms, the Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran was alert and oriented.

The Veteran underwent a second VA examination in February 2014 (in Virtual VA) for purposes of his TDIU claim.  The examiner concluded that the Veteran's PTSD resulted in moderate to at times moderately severe psychosocial impairment.  The examiner described the Veteran's social and occupational impairment as deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The Veteran still lived with his wife, now of 43 years, whom he described as his right hand, describing their marriage in very positive terms.  The Veteran reported good and frequent interactions with his children and grandchildren.  He denied socializing outside the family.  He attended church but barely socialized there.  He stated that he preferred being alone.  His activities included walks in the woods, spending time with his grandchildren, and tinkering in the garage.  Regarding symptoms, the Veteran endorsed depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran was cleanly and casually dressed.  He was adequately groomed.  He was alert, pleasant, and cooperative during the interview.  Demeanor was irritable.  Speech at times became loud and mildly pressured, particularly when discussing treatment of veterans.  Speech was unremarkable.  Thought processes were within normal limits.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive dysfunction.  Insight and judgment appeared fair.  Impulse control was questionable.  

The Veteran underwent a third VA examination in April 2015.  He was examined by the same VA examiner who conducted the prior February 2014 examination.  The examiner noted that the Veteran underwent knee replacement surgery in December 2014 and that this had limited his physical activities.  Otherwise, the examination report shows findings consistent with those of the prior examination.  Significantly, he continued to maintain contact with family and would occasionally attend his grand-daughter's ball games.  

The Veteran receives mental health treatment through the VA system.  VA treatment records, received September 23, 2016, and January 3, 2017, show ongoing individual treatment.  Overall, these records show symptoms consistent with those reported in the aforementioned VA examinations.  Significantly, they show that the Veteran reported having a healthy and active relationship with his family.  An October 2012 VA note reflects that the Veteran was despondent following death of his mother; PTSD symptoms, however, were noted to be in relative remission with present milieu.  

Based on the evidence above, the Board finds that the record is against a finding of total impairment.  VA examinations and VA treatment records consistently show that the Veteran has had a good relationship with his wife, children, and grandchildren.  The Board acknowledges that the Veteran rarely socializes outside the family, but finds that this absence of social contacts is offset by what seems to be a healthy and highly supportive family environment, one that includes activities with his grandchildren.  Moreover, his lack of contacts outside the family has been contemplated by the 70 percent evaluation already in effect.  Further, there is no indication of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives or own name, or any other indication that he is completely impaired socially.  As such, the record is against a finding of total impairment.  Thus, a rating of 100 percent is not warranted.

						(CONTINUED ON NEXT PAGE)
				



ORDER

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.

A rating in excess of 70 percent for PTSD is denied.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


